Citation Nr: 0946290	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-31 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for lumbar spine degenerative disc and joint 
disease with vertebral compression fractures and facet 
hypertrophy.

2.  Entitlement to an initial compensable disability rating 
for right knee chondromalacia.

3.  Entitlement to an initial compensable disability rating 
for left knee chondromalacia.

4.  Entitlement to an initial compensable disability rating 
for left shoulder bursitis.

5.  Entitlement to an initial compensable disability rating 
for a healed right wrist scaphoid fracture.

6.  Entitlement to an initial compensable disability rating 
for left foot hallux valgus.

7.  Entitlement to an initial compensable disability rating 
for right foot hallux valgus.

8.  Entitlement to an initial compensable disability rating 
for rhinitis.

9.  Entitlement to an initial compensable disability rating 
for a healed elective vasectomy with residual thickening of 
the left scrotal sac.

10.  Entitlement to an initial compensable disability rating 
for left foot plantar warts.

11.  Entitlement to an initial compensable disability rating 
for right foot plantar warts.

12.  Entitlement to an initial compensable disability rating 
for residual scarring from left foot wart removal.

13.  Entitlement to an initial compensable disability rating 
for residual scarring from right foot wart removal.

14.  Entitlement to service connection for a left hip 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1984 to 
October 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the Veteran's service 
connection claim for degenerative disc and joint disease and 
established an initial 10 percent disability rating.  This 
rating decision also granted the Veteran's service connection 
claims for rhinitis, left shoulder bursitis, bilateral knee 
chondromalacia, a healed right wrist scaphoid fracture, 
bilateral foot hallux valgus, bilateral foot plantar warts, 
bilateral residual foot scarring from wart removal and a 
healed elective vasectomy with residual thickening of the 
left scrotal sac, among other claims.  Each of these 
conditions was assigned an initial noncompensable disability 
rating, effective November 1, 2004.

The Veteran also appeals from a January 2009 rating decision 
of the Roanoke, Virginia RO which denied his claim for 
service connection for a left hip condition.

Jurisdiction over this matter was transferred to the Roanoke, 
Virginia RO in February 2008.

The issues of entitlement to service connection for a left 
hip condition and entitlement to an increased initial 
disability rating for bilateral foot plantar warts, and 
bilateral foot scarring from wart removal are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's lumbar spine degenerative disc and joint 
disease has been manifested by complaints of pain and forward 
flexion limited to 80 degrees throughout the course of this 
appeal; there has been no evidence of abnormal gait, abnormal 
spinal contour, that forward flexion range of motion was 
limited to less than 60 degrees or of neurological impairment 
or physician prescribed bed rest.

2.  The Veteran's bilateral knee chondromalacia has been 
manifested by crepitus with subjective complaints of pain 
without limitation of motion, subluxation, instability or X-
ray evidence of arthritis throughout the course of this 
appeal.

3.  The Veteran is right-handed.

4.  The Veteran's left shoulder bursitis has been manifested 
by intermittent crepitus and subjective complaints of pain 
without limitation of motion, malunion of the calvicle, 
scapula or humerus, or X-ray evidence of arthritis throughout 
the course of this appeal.

5.  The Veteran's healed right wrist scaphoid fracture has 
been manifested by intermittent crepitus, subjective 
complaints of pain without dorisflexion limitation of motion 
being limited to 15 degrees, ankylosis or X-ray evidence of 
arthritis throughout the course of this appeal.

6.  The Veteran's left foot hallux valgus has been manifested 
by intermittent subjective complaints of pain without a 
resected metatarsal head, of severe condition equivalent to 
the amputation of the great toe or of a moderate foot injury 
throughout the course of this appeal.

7.  The Veteran's right foot hallux valgus has been 
manifested by intermittent complaints of pain without a 
resected metatarsal head, of a severe condition equivalent to 
the amputation of the great toe or of a moderate foot injury 
throughout the course of this appeal.

8.  The Veteran's rhinitis has been manifested by, at most, 
40 percent bilateral nasal obstruction.

9.  The Veteran's elective vasectomy residuals consist of 
thickening of the left scrotal sac without objective evidence 
of pain on examination or impotence.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for lumbar spine degenerative joint and disc 
disease have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic 
Codes (DCs) 5003, 5237-5242, 8520 (2009).

2.  The criteria for a compensable initial rating for right 
knee chondromalacia have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5014, 
5257, 5260, 5261 (2009).

3.  The criteria for a compensable initial rating for left 
knee chondromalacia have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5014, 
5257, 5260, 5261.

4.  The criteria for a compensable initial rating for left 
shoulder bursitis have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5201, 5202, 
5203, 5019 (2009).

5.  The criteria for an initial compensable disability rating 
for a healed right wrist scaphoid fracture have not been met. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, DCs 5003, 5214, 5215 
(2009).

6.  The criteria for an initial compensable disability rating 
for left foot hallux valgus  have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 
5280, 5284 (2009).

7.  The criteria for an initial compensable disability rating 
for right foot hallux valgus have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 
5280, 5284 (2009).

8.  The criteria for an initial compensable disability rating 
for rhinitis have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.21, 4.97, DC 6522 (2009).

9.  The criteria for an initial compensable disability rating 
for a healed elective vasectomy with residual thickening of 
the left scrotal sac have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.21, 4.97, DCs 7801-7805, 7819, 7522 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007) .

Where a claim has been substantiated after the enactment of 
the VCAA, a veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008). There has been no allegation of prejudice in this 
case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will 
help a claimant obtain records relevant to his claim(s), 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claims.  The Veteran's service treatment records, VA 
treatment notes and various private treatment records have 
been obtained.  He has been afforded two VA examinations and 
sufficient medical findings have been obtained.  The Veteran 
contends that the findings on examinations have not been 
accurate, but the examination findings are consistent with 
the treatment records, and the Board does not find a basis 
for doubting the veracity of the examiners.

The Veteran has alleged that VA is missing seven years of his 
service treatment records, including his treatment records 
from Womack Army Medical Center at Fort Bragg, North Carolina 
and Madigan Army Medical Center in Tacoma, Washington.  A 
review of his voluminous service treatment records does not 
support this allegation.  

The service treatment records contained in his claims file 
document various complaints and treatment throughout his 
entire time period of his service.  Included in these service 
treatment records are various treatment records from Womack 
Army Medical Center dated between at least June 1992 and 
October 1995 and from Madigan Army Medical Center dated 
between at least October 1985 and October 1988.  VA had 
requested that Womack Army Medical Center provide any 
additional treatment records they may have, however, an April 
2006 response indicated that they located no records for the 
Veteran.  A similar December 2008 response from Madigan Army 
Medical Center located a single treatment note.  The Veteran 
has not reported what specific treatment or findings are not 
shown in the record.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent information to be 
obtained, VA may proceed with the consideration of the 
Veteran's claims.

Initial Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under 38 C.F.R. § 4.71a, DC 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is merited for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent rating is merited for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  DC 5003.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Degenerative Disc and Joint Disease of the Lumbar Spine

The Veteran's lumbar spine disability is currently rated 
under the diagnostic code for degenerative arthritis of the 
spine.  He contends that he is entitled to a higher 
disability rating because he has experienced constant back 
pain since he broke his back in service.

Lumbosacral and cervical spine disabilities are evaluated 
under the general rating formula for rating diseases and 
injuries of the spine.  38 C.F.R. § 4.71a.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 10 percent rating is warranted for forward flexion 
of the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; for muscle spasms, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or for vertebral body fracture with 
the loss of 50 percent or more of the height.  38 C.F.R. 
§ 4.71a; DC 5237-5242.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.   Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Each range of motion 
measurement is to be rounded to the nearest five degrees.  38 
C.F.R. § 4.71a, DCs 5235-5243, Note (2).

Spinal degenerative arthritis can also be rated as 
degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 
5242.

Neurological impairments are rated separately.  For 
impairments related to the sciatic nerve, where paralysis is 
complete, the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely), an 80 disability rating is warranted.  
Severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  A 40 percent rating 
is warranted for moderately severe incomplete paralysis.  A 
20 percent rating is warranted for moderate incomplete 
paralysis, and a 10 percent disability rating would be 
warranted for mild incomplete paralysis.  38 C.F.R. § 4.124a, 
DC 8520.

The Veteran reported in a pre-separation VA examination in 
June 2004 that he had been having difficulties with his back 
since 1987 and that he experienced intermittent sharp, aching 
pain lasting several minutes 20 times per day.  This back 
pain sometimes traveled up his back and down into his hips 
and legs and was occurred with physical activity.  He 
reported functioning without medication and that this back 
pain went away spontaneously.  Three incapacitating episodes 
over the years, each lasting four days at a time, were 
reported.  His functional impairments included limited 
running and exercising and he reported losing a total of two 
weeks of work "since the trouble began."  

Physical examination conducted during the June 2004 
examination was negative for radiation of pain on movement, 
muscle spasm, tenderness or abnormal straight leg raising 
test.  His posture and gait were described as normal.  

Thoracolumbar spine flexion was from zero to 80 degrees, 
extension was from zero to 30 degrees, bilateral lateral 
flexion was from zero to 30 degrees and bilateral rotation 
was from zero to 25 degrees.  No additional limitation based 
upon pain, fatigue, weakness, lack of endurance or 
incoordination were noted.  There was no evidence of 
ankylosis or intervertebral disc syndrome.  

Lower extremity neurological examination revealed normal 
motor and sensory function and peripheral nerve examination 
was noted to be normal.  An accompanying lumbar spine X-ray 
revealed normal curvature and appropriate alignment of the 
anterior and posterior elements.  The X-ray was negative for 
significant spondylosis, disc space narrowing or abnormality 
within the posterior elements.  Following a review of the 
Veteran's service treatment records, a diagnosis of 
thoracolumbar spine degenerative disc and joint disease with 
a vertebral compression fracture and facet hypertrophy was 
made.

A September 2005 private treatment note shows that the 
Veteran reported falling off a ladder while installing an air 
conditioning unit.  He reported now experiencing mid-back 
pain.  Physical examination showed a bruise on the left lower 
posterior thoracic area.  An assessment of thoracic back pain 
was made and the Veteran was advised to rest, apply heat and 
use Tylenol to treat the condition.

A second VA examination was conducted in May 2008.  The 
Veteran reported constant lower back stiffness and pain 
without radiation.  This pain was described as aching and 
occasionally sharp with a severity of "9" out of "10," and 
was elicited through physical activity.  Rest, physical 
therapy and pain medication relieve these symptoms.  No 
physician recommended bed rest; other types of treatment, 
history of surgery or functional impairment or prosthesis 
were reported.  

Physical examination was negative for radiation of pain on 
movement, muscle spasm, palpable tenderness of the spinous 
process, paravertebral musculature or the sacroiliac joint.  
Straight leg raising test was negative bilaterally in the 
supine and sitting positions.  Normal curvatures without 
signs of scoliosis, abnormal lordosis or kyphosis were noted.  
No ankylosis or deformities were noted.  

Lumbar flexion was noted to be from zero to 90 degrees, 
extension was from zero to 30 degrees, bilateral lateral 
flexion was from zero to 30 degrees and bilateral rotation 
was from zero to 30 degrees.  This range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination on repetitive motion.  There was 
no evidence of intervertebral disc syndrome or specific 
spinal nerve root involvement.  Following this examination, 
the existing diagnosis of lumbar spine degenerative disc 
disease and compression fracture was continued with the 
examiner noting that there were no symptoms of pain or lumbar 
abnormalities on physical examination.

A disability rating greater than 10 percent would require 
that thoracolumbar spine flexion range of motion be greater 
than 30 degrees but not greater than 60 degrees, that the 
combined thoracolumbar spine range of motion be not greater 
than 120 degrees or that there be abnormal gait or spinal 
contour.  Both examinations revealed flexion range of motion 
in excess of 60 degrees and combined thoracolumbar spine 
range of motion in excess of 120 degrees.  The record is 
negative for evidence of abnormal gait or abnormal spinal 
contour.  

In addition, no evidence has been presented suggesting that 
the Veteran's lumbar spine range of motion was additionally 
limited by such factors as pain, flare-ups, incoordination, 
excess fatigability, or weakened movement which would warrant 
consideration under Deluca.  Indeed, the 2008 examiner found 
no additional limitation of motion due to functional factors.  
The bed rest ordered by the September 2005 treatment provider 
was for an acute non-service connected injury.

A separate rating on the basis of neurological impairment is 
not warranted for any period during the course of this appeal 
as both the June 2004 and May 2008 examiners did not find any 
neurologic impairment.  

The Veteran seemed to suggest at his June 2004 examination 
that he experienced radiating pain, although he denied 
experiencing such symptoms in the May 2008 examination.  DC 
8520.  The Veteran, as a layperson, is competent to offer 
testimony as it relates to symptoms he personally observed 
and experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).  His reports of radiating back pain were not 
supported by objective examination in June 2004 or May 2008.  
The examiners found no neurologic impairment, even 
considering the Veteran's reports.  The medical professionals 
conducting these examinations have far more expertise than 
the Veteran in determining the etiology of reported symptoms.  
Hence, the most probative evidence consists of clinical 
findings and opinions.  The objective medical evidence is 
negative for radiculopathy and outweighs the Veteran's 
unsupported subjective reports to the contrary.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability rating.

Bilateral Knee Chondromalacia Increased Initial Rating Claim

The Veteran contends that he is entitled to a compensable 
disability rating for his knee condition as they swell three 
to four times per year and he experiences pain related to the 
condition.  His bilateral knee chondromalacia is currently 
rated under the diagnostic code for osteomalacia.

Osteomalacia should be rated based on the limitation of 
motion of the affected parts or as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5014.

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  It warrants a 10 percent 
rating when limited to 10 degrees, a 20 percent rating when 
it is limited to 15 degrees, a 30 percent rating when limited 
to 20 degrees, a 40 percent rating when limited to 30 degrees 
and a 50 percent rating when limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.

Limitation of flexion of a leg warrants a noncompensable 
rating when limited to 60 degrees.  A 10 percent rating is 
appropriate if flexion is limited to 45 degrees and a 20 
percent rating is assigned if flexion is limited to 30 
degrees. Flexion that is limited to 15 degrees is evaluated 
as 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A 10 percent rating is warranted for slight knee recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, DC 5257.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

The General Counsel has also held that separate ratings could 
be provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

At the June 2004 examination, the Veteran reported left knee 
pain, stiffness and swelling.  His knee condition caused 
difficulties standing, walking and running.  This condition 
flared-up four to six times per year lasting two to eight 
days at a time.  He reported episodes of incapacitation 
several times per year lasting four to seven days at a time, 
with the last episode lasting six days.  He treated this 
condition using Vioxx and did not have a prosthetic implant.  
The use of assistive devices was denied.  

Physical examination was negative for evidence of generalized 
muscle weakness, wasting or ankylosis.  Both knees appeared 
normal with a five degree varus.  Right knee flexion was from 
zero to 130 degrees and extension was to zero degrees.  Left 
knee flexion was from zero to 110 degrees and extension was 
to zero degrees.  No additional limitation based on pain, 
fatigue, weakness, lack of endurance or incoordination on 
repetitive motion were noted for either knee.  There was 
crepitus in both knees but no findings of recurrent 
subluxation, locking pain or joint effusion.  Deep tendon 
reflexes of the patellar and calcaneal tendons were 2/4 
bilaterally.  Drawer and McMurray tests were normal.

Bilateral knee X-rays taken during the June 2004 examination 
revealed no knee fractures, osseous abnormalities, joint 
effusion or soft tissue calcifications.  Bilateral knee joint 
space was noted to be well maintained with normal 
mineralization.  Following a review of the Veteran's service 
treatment records, a diagnosis of bilateral chondromalacia 
was made.

At the May 2008 examination the Veteran reported that his 
knee symptoms "have essentially resolved" since his 
discharge.  A history of trauma or surgery was denied.  
Current treatment or functional impairments were denied.  
Physical examination of the anterior and posterior ligaments 
and medial and lateral joint lines were normal.  There was no 
evidence of genu recurvatum.  Right knee flexion was from 
zero to 140 degrees and extension was to zero degrees.  Left 
knee flexion was from zero to 140 degrees and extension was 
to zero degrees.  Bilateral knee motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination.  Accompanying knee X-rays were noted to be 
within normal limits.  The previous diagnosis of bilateral 
knee chondromalacia was continued.

A compensable disability rating for the Veteran's bilateral 
knee chondromalacia is not warranted for any period during 
the course of this appeal.  A 10 percent disability rating 
would require flexion limitation of motion to be limited to 
45 degrees, extension range of motion to be limited to 10 
degrees, slight recurrent subluxation or lateral instability 
or X-ray evidence establishing degenerative arthritis.  

The Veteran's bilateral knee flexion was greater than 45 
degrees at both the June 2004 and May 2008 examinations.  He 
demonstrated full extension during both of these examinations 
and bilateral knee X-rays were negative for evidence of 
arthritis.  The record is negative for recurrent subluxation 
or lateral instability.  In addition, the examiners found 
that the Veteran's ranges of knee motion were not 
additionally limited by functional factors such as pain, 
flare-ups, incoordination, excess fatigability, or weakened 
movement.  A higher rating is not warranted under Deluca.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a 
compensable disability rating.

Left Shoulder Bursitis

The Veteran contends that he is entitled to a compensable 
disability rating as his left shoulder "pops out" and 
scraps.  He reported that he will occasionally do something 
that makes his shoulder hurt significantly and that this pain 
would then limit his use of that arm.  His left shoulder 
condition is rated by analogy under DC 5203-5019 for 
impairment of the clavicle and bursitis.

This rating schedule provides that bursitis is to be rated on 
limitation of motion of affected part or as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5019.

In evaluating limitation of shoulder motion, VA is required 
to consider the ranges of shoulder abduction and forward 
elevation (flexion).  Mariano v. Principi, 17 Vet. App. 305 
(2003).  The normal range of motion of the shoulder is 180 
degrees of forward flexion and 180 degrees of abduction, with 
90 degrees being shoulder level for each movement.  See 38 
C.F.R. § 4.71, Plate I.

Limitation of motion of the minor arm to shoulder level 
merits a 20 percent rating.  Limitation of motion of the arm 
to midway between side and shoulder level is evaluated as 30 
percent for the major arm and 20 percent for the minor arm. 
Limitation of motion to 25 degrees from the side is evaluated 
as 40 percent for the major arm and 30 percent for the minor 
arm.  38 C.F.R. § 4.71a, DC 5201.

Impairment of the humerus in the minor arm warrants a 20 
percent rating when there is malunion, with moderate or 
marked deformity, or recurrent dislocation.  Recurrent 
dislocations of the major and minor arms at the 
scapulohumeral joint warrants a 20 percent rating with 
infrequent episodes and guarding of movement only at shoulder 
level.  38 C.F.R. § 4.71a, DC 5202.

Impairment of the clavicle or scapula in the major or minor 
arm warrants a 10 percent rating for malunion or nonunion 
without loose movement.  38 C.F.R. § 4.71a, DC 5203.

The June 2004 examination reflected the Veteran's complaints 
of shoulder tightness, pain, swelling and poor range of 
motion.  He reported that his shoulder flares-up three or 
four times per month, that these flare-ups deceased his use 
of his arm, and that he was incapacitated for two days 
"initially" but has not been since.  He treated the 
condition using Vioxx and has not lost any work time due to 
this condition.  He reported being right-handed.  

Physical examination revealed crepitus in his shoulder.  Left 
shoulder flexion range of motion from zero to 180 degrees and 
external rotation from zero to 90 degrees.  There was no 
additional limitation based on pain, fatigue, weakness, lack 
of endurance or incoordination.  Examination was negative for 
ankylosis.  An accompanying left shoulder X-ray revealed 
normal mineralization, well maintained joint spaces and was 
negative for fractures, osseous abnormalities and soft tissue 
calcifications.  Following a review of the Veteran's service 
treatment records, a diagnosis of bilateral shoulder bursitis 
was made.

At the May 2008 examination, the Veteran denied any current 
left shoulder symptoms or functional impairment.  Left 
shoulder flexion was to 180 degrees, abduction was to 180 
degrees, external rotation was to 90 degrees and internal 
rotation was to 90 degrees.  This range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination on repetitive motion.  An 
accompanying left shoulder X-ray was noted to be within 
normal limits.  The examiner found that the Veteran's 
diagnosed left shoulder bursitis had resolved.

A compensable disability rating would require arm limitation 
of motion at shoulder level, dislocations, malunion of the 
clavicle or scapula, deformity of the humerus or X-ray 
evidence of left shoulder arthritis.  Both the June 2004 and 
May 2008 examinations noted full range of shoulder motion and 
are negative for any abnormalities.  Left shoulder X-rays 
conducted during both of these examinations are noted to be 
normal and are negative for arthritis.  The examiners found 
that the Veteran's left shoulder range of motion was not 
additionally limited by such factors as pain, flare-ups, 
incoordination, excess fatigability, or weakened movement 
which would warrant consideration under Deluca.  There have 
been no reports or complaints of shoulder dislocations.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a 
compensable disability rating.

Healed Right Wrist Scaphoid Fracture

The Veteran contends that he is entitled to a compensable 
disability rating for a healed right wrist scaphoid fracture 
because the condition was not treated properly while in-
service.  This condition is currently rated under DC 5215 for 
limitation of wrist range of motion.

A 10 percent rating is warranted when there is limitation of 
motion of the wrist with dorsiflexion less than 15 degrees or 
with palmar flexion limited in line with the forearm.  This 
is the maximum schedular rating available under this 
diagnostic code.  38 U.S.C.A. § 4.71a, DC 5215.

A 30 percent disability rating is warranted when there is 
favorable ankylosis in 20 to 30 degrees dorsiflexion in the 
major wrist.  A 40 percent disability rating is contemplated 
for ankylosis of the major wrist in any other position, 
except favorable.  A 50 percent rating is assigned for 
ankylosis of the major wrist when ankylosis is unfavorable, 
in any degree of palmar flexion, or with ulnar or radial 
deviation.  38 U.S.C.A. § 4.71a, DC 5214.

Normal range of motion in the wrist is 70 degrees of 
dorsiflexion (extension), 80 degrees of palmar flexion, 80 
degrees of forearm supination, and 85 degrees of forearm 
supination.  38 C.F.R. § 4.71a, Plate I.

At the June 2004 examination, the Veteran reported that his 
right wrist popped constantly.  He stated that his wrist did 
not rotate properly and hurt when lifting and doing pushups.  
These symptoms were constant, but did not result in 
incapacitation.  He treats this condition with physical 
therapy, occupational therapy and medicine.  Functional 
impairments included the limited use of his wrist.  He 
reported missing work for two weeks "initially" but none 
since.  

Physical examination revealed right wrist crepitus.  Right 
wrist dorsiflexion range of motion was from zero to 70 
degrees, palmer flexion was from zero to 80 degrees, radial 
deviation was from zero to 20 degrees and ulnar deviation was 
from zero to 45 degrees.  There was no additional limitation 
based on pain, fatigue, weakness, lack of endurance or 
incoordination.  

Examination was negative for ankylosis.  An accompanying 
right wrist X-ray noted normal mineralization and well 
maintained joint spaces, and was negative for fractures or 
osseous abnormalities.  Following a review of the Veteran's 
service treatment records, a diagnosis of status-post right 
wrist scaphoid fracture with residual synovitis was made.

The Veteran denied right wrist pain or functional impairment 
during the May 2008 examination.  Right wrist dorsiflexion 
was from zero to 70 degrees, palmar flexion was from zero to 
80 degrees, radial deviation was from zero to 20 degrees and 
ulnar deviation was from zero to 45 degrees.  The ranges of 
motion were not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination with repetitive 
motion.  An accompanying right wrist X-ray was noted to be 
within normal limits.

A compensable disability rating is not warranted for any 
period during the course of this appeal.  Such a disability 
rating would require right wrist dorisflexion to be limited 
to 15 degrees, right wrist ankylosis or X-ray evidence of 
right wrist arthritis.  The record is negative for such 
evidence.  His right wrist dorsiflexion range of motion was 
greater than 15 degrees in both the June 2004 and May 2008 
examinations and both examinations are negative for right 
wrist ankylosis.  Arthritis was not found in either the June 
2004 or May 2008 X-rays.  No evidence has been presented 
suggesting that the Veteran's left shoulder range of motion 
was additionally limited by such factors as pain, flare-ups, 
incoordination, excess fatigability, or weakened movement 
which would warrant consideration under Deluca.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a 
compensable disability rating.

Bilateral Foot Hallux Valgus 

The Veteran contends that he is entitled to a compensable 
initial disability rating for his bilateral foot hallux 
valgus.  This condition is currently rated under DC 5280 for 
unilateral hallux valgus.

A 10 percent disability rating is warranted for a unilateral 
hallux valgus that was operated with a resection of the 
metatarsal head or if equivalent to the amputation of the 
great toe.  This is the maximum schedular disability rating 
for this condition.  38 C.F.R. § 4.72, DC 5280.

This condition could also be rated under the diagnostic 
criteria for foot injuries.  A moderate foot injury warrants 
a 10 percent disability rating. A moderately severe foot 
injury warrants a 20 percent disability rating and a severe 
foot injury is assigned a 30 percent disability rating.  A 
note to Diagnostic Code 5284 provides that a 40 percent 
disability rating will be assigned for actual loss of use of 
the foot.  38 C.F.R. § 4.71a, DC 5284.

At the June 2004 examination, the Veteran reported foot pain 
at rest and when walking or standing.  His functional 
impairment included pain when walking, running and when his 
feet touched or pressed.  He reported no lost work time.  

Physical examination revealed bilateral hallux valgus in the 
first metatarsal joints with moderate angulation.  There was 
no evidence of resection of the metatarsal head.  Examination 
was negative for painful motion, edema, disturbed 
circulation, weakness, atrophy, tenderness, pes planus, claw 
foot, hammertoes or Morton metatarsalgia.  There was also no 
evidence of hallux rigidus, obvious limitation of function 
with standing or walking, or obvious use of corrective shoe 
wear.  

Bilateral foot X-rays revealed mild bilateral hallux valgus, 
mild bilateral pes planovalgus deformity and bilateral 
plantar heel spur.  The joint surfaces of the anterior aspect 
of each foot were noted to be normal.  Following a review of 
the Veteran's service treatment records, a diagnosis of 
bilateral pes planovalgus with hallux valgus and heel spur 
syndrome was made.

The Veteran reported that he was experiencing no current 
symptoms of hallux valgus in a May 2008 examination.  He 
denied current treatment, current functional impairments, or 
a history of surgery.  Physical examination of the Veteran's 
feet noted no evidence of pes planus, deformity, tenderness, 
calcaneal tendonitis, calcaneal tendon misalignment, pes 
cavus, varus deformity or pain with dorsiflexion of toes.  
This examination was also negative for pain of the metatarsal 
heads, hammer toes, interdigital neuroma, hallux valgus, 
hallux rigidus, pain with standing or walking and the use of 
corrective shoe wear.  An accompanying bilateral foot X-ray 
was interpreted as being within normal limits.  The examiner 
noted that the Veteran's hallux valgus had resolved.

A compensable disability rating is not warranted for any 
period during the course of this appeal.  A compensable 
disability rating requires either a resection of the 
metatarsal head, the condition be severe and the equivalent 
to an amputation of the great toe or evidence of a moderate 
foot injury.  The record is negative for evidence of a 
resected metatarsal head or of severe hallux valgus.  

There is no evidence of edema, tenderness, atrophy, disturbed 
circulation or foot surgeries which may justify a moderate 
foot injury rating.  Although the Veteran reported right foot 
pain and various functional impairments in the June 2004 
examination, he reported no current symptoms or functional 
impairments in the May 2008 examination nor was any objective 
evidence noted by the examiner.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a 
compensable disability rating.



Rhinitis

The Veteran contends that he is entitled to a compensable 
disability rating for rhinitis because he has suffered from 
constant nasal problems since service.

Allergic or vasomotor rhinitis warrants a 10 percent 
disability rating where there is greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side without polyps.  The presence of 
polyps warrants a 30 percent rating.  38 C.F.R. § 4.97, DC 
6522.

The June 2004 examination reflected the Veteran's reports of 
constant nasal and sinus problems since service.  This 
condition produced headaches, occasionally required some 
antibiotic treatment, and required bed rest lasting four to 
five days once a year.  Functional impairments included lost 
work once a year and headaches.  Physical examination 
revealed nostril edema obstructing 40 percent of the nasal 
passages.  There were no polyps or pus on examination.  

Accompanying sinus X-rays revealed that the frontal, ethmoid, 
sphenoid and maxillary sinuses were well aerated and clear 
and were negative for osseous abnormalities.  Following a 
review of the Veteran's service treatment records, a 
diagnosis of rhinitis was made.

An assessment of bronchitis was noted in a September 2004 
private treatment note following the Veteran's complaints of 
coughing, tearing eyes and draining into his throat. 

The Veteran reported constant nasal congestion, hoarseness of 
his voice and occasional conjunctival pruritus or irritation 
during the May 2008 examination.  He denied a history of 
acute sinusitis, sinus surgery, antibiotic treatment or sinus 
headaches.  He reported treating the condition with Flonase 
in the past but that its side effects were intolerable for 
him.  

Physical examination revealed that the nasal septum was 
midline without gross deformity, obstruction or perforation.  
Following this examination, the examiner noted that there 
were no findings of bacterial rhinitis.

A compensable disability rating for rhinitis is not warranted 
for any period during the course of the appeal.  The record 
is negative for evidence that the Veteran has nasal polyps or 
greater than 50 percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.  

While the June 2004 examiner noted bilateral 40 percent nasal 
obstruction, no such obstruction was found in the subsequent 
May 2008 examination.  More importantly, a 40 percent nasal 
obstruction would not approximate the greater than 50 percent 
obstruction required for a compensable rating.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a 
compensable disability rating.

Vasectomy Residuals

The Veteran contends that he is entitled to a compensable 
disability rating for a healed elective vasectomy with 
residual thickening of the left scrotal sac as he experiences 
chronic pain in the scar tissue.  He also experiences 
difficulty maintaining an erection, his penis is now curved 
and that he may now experience nerve entrapment.  This 
condition is currently rated by analogy under DC 7819-7805 
for benign skin neoplasms.  (Service connection is in effect 
for Peyronie's disease, evaluated separately).

Benign skin neoplasms are to be rated under the diagnostic 
codes for disfigurement of the head, face or neck, scars (DC 
7800), for scars (DCs 7801-7805) or for impairment of 
function.

Scars other than of the head, face, or neck, that are deep or 
that cause limited motion with an area or areas exceeding 6 
square inches (39 sq. cm.) warrant a 10 percent rating, while 
scars of greater area warrant higher ratings.  DC 7801.  
Scars that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.  DC 7802.  
Superficial or unstable scars warrant a 10 percent rating. DC 
7803.  Scars that are superficial and painful on examination 
warrant a 10 percent rating. DC 7804.  Other scars are rated 
on limitation of function of affected part.  DC 7805.

A superficial scar is one not associated with underlying soft 
tissue damage.  DC 7802, Note (2).  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  DC 7803, Note (1).

At the June 2004 examination the Veteran reported that his 
September 2003 vasectomy resulted in a scrotal hematoma and 
scar tissue.  He also reported urinating three to five times 
per day and once at night with hesitancy.  Urine incontinence 
and impotency were denied.  He reported developing cellulitis 
of the left scrotal sac area four weeks ago and that oozing 
yellowish fluid, itching, crusting, shedding and bleeding 
resulted.  

This condition had flared-up twice for seven to eight days in 
the past year and he relied on antibiotics and bedrest for 
treatment.  He reported losing about one month of work as a 
result of this condition.  

Physical examination revealed residual thickening of the left 
scrotal sac without obvious skin disease or scarring.  
Examination was negative for palmar erythema, spider nevi or 
jaundice.  Genital examination was normal.

The Veteran's complaints of left-sided lower abdomen pain 
were noted in an April 2005 private treatment note.  Physical 
examination noted a "little small plague" in the corpus 
cavernosum.  His testicles were noted to be normal and a 
possible inguinal hernia was found.  He was referred to a 
general surgeon for further rating of the possible hernia.

An assessment of a bilateral inguinal hernia was noted in a 
June 2005 private treatment note.

Left scrotal swelling was noted in a September 2005 private 
treatment note.

The Veteran reported persistent pain since his vasectomy and 
worsened leftward curvature of his penis in a September 2005 
VA general surgery consultation.  Pain upon exertion mostly 
to the left inguinal region without a bulge was reported.  
Erections, ejaculations and no problems with urination were 
reported.  Physical examination revealed normal external male 
genitalia.  The right inguinal ring was tight and the left 
inguinal ring was more difficult to palpate due to scar 
tissue, but no hernias were noted bilaterally.  A non-tender 
leftward curvature of the penis was noted.

An April 2006 VA urology treatment note reflected the 
Veteran's complaints of scrotal pain and leftward penis 
curvature.  He treated his scrotal pain with Ibuprofen and a 
Sitz bath.  He denied painful intercourse or painful 
erections.  He reported that he did not wish for further 
treatment.

During a May 2008 examination, the Veteran reported that his 
hematoma was surgically excised by a civilian urologist in 
April 2004.  He denied urinary complaints, urinary 
incontinence and erectile dysfunction since healing from the 
hematoma evacuation.  Current symptoms or functional 
impairments were denied.  

Physical examination was negative for scrotal masses or 
inguinal hernia bilaterally.  His penis, scrotum and 
testicles were normal.  Following this examination, the 
examiner concluded that the Veteran's diagnosed scrotal 
hematoma with possible nerve entrapment had resolved.

The Veteran has claimed that he experienced tenderness and 
pain in his scrotum area but examinations and treatment 
records have been repeatedly negative for such symptoms.  The 
record is negative for objective evidence of underlying soft 
tissue damage, urinary incontinence, nerve entrapment or a 
diagnosed inguinal hernia.  While the Veteran's penile 
curvature may constitute a deformity, he has repeatedly 
denied experiencing impotence, which is required for a rating 
under DC 7522.

The Veteran is competent to report symptoms related to this 
instant condition.  Jandreau v. Nicholson, supra; Buchanan v. 
Nicholson, supra.   His contentions that he suffered nerve 
impairment as a result of the September 2003 vasectomy are 
not supported by the June 2004 or May 2008 examinations.  
These medical professional has far more expertise than the 
Veteran to determine the etiology of his reported symptoms.  
Hence, the most probative evidence consists of the clinical 
findings and opinions.  The objective medical evidence was 
negative for nerve impairment and outweighs the Veteran's 
unsupported statements to the contrary.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a 
compensable disability rating.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, supra.  Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, supra.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disabilities have manifested as the various 
symptoms described in detail above.  The rating criteria 
contemplate these impairments for each of the instant 
disabilities.  Hence, referral for consideration of an 
extraschedular rating for any of the disabilities decided 
herein is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching the determinations herein.  38 U.S.C.A. 
§ 5107(b).

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16.  

The Veteran has not contended, nor is there evidence 
suggesting, that his various disabilities prevent him from 
obtaining or maintaining gainful employment.  He reported 
retiring from service in 2004 and there is no evidence of 
unemployability.  Accordingly, further consideration of 
entitlement to TDIU is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for lumbar spine degenerative disc and joint disease 
with vertebral compression fracture and facet hypertrophy is 
denied.

Entitlement to an initial compensable disability rating for 
right knee chondromalacia is denied.

Entitlement to an initial compensable disability rating for 
left knee chondromalacia is denied.

Entitlement to an initial compensable disability rating for 
left shoulder bursitis is denied.

Entitlement to an initial compensable disability rating for a 
healed right wrist scaphoid fracture is denied.

Entitlement to an initial compensable disability rating for 
left foot hallux valgus is denied.

Entitlement to an initial compensable disability rating for 
right foot hallux valgus is denied.

Entitlement to an initial compensable disability rating for 
rhinitis is denied.

Entitlement to an initial compensable disability rating for a 
healed elective vasectomy with residual thickening of the 
left scrotal sac is denied.


REMAND

A December 2004 rating decision granted the Veteran's service 
connection claim for bilateral foot plantar warts and 
bilateral residual foot scarring due to plantar wart removal 
and assigned an initial noncompensable disability rating for 
each condition.  The Veteran indicated in his December 2005 
notice of disagreement (NOD) that he objected to these 
initial rating determinations.  

In addition, a January 2009 rating decision denied 
entitlement to service connection for a left hip condition.  
He stated his disagreement with this determination in a 
February 2009 NOD.

Although timely NODs have been filed, the agency of original 
jurisdiction has not issued a statement of the case (SOC) on 
those issues.  The Board is therefore required to remand 
these issues to allow an SOC to be issued.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

A statement of the case should be issued 
for the issues of entitlement to service 
connection for a left hip condition and 
higher initial disability ratings for 
bilateral foot plantar warts, and 
bilateral residual foot scarring due to 
plantar wart removal.  These issues 
should not be certified to the Board 
unless timely substantive appeals are 
received.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


